In the

     United States Court of Appeals
                   For the Seventh Circuit
                        ____________________ 
No. 15‐3310 
TITLE INDUSTRY ASSURANCE COMPANY, R.R.G., 
                                      Plaintiff‐Appellant, 

                                     v. 

FIRST AMERICAN TITLE INSURANCE COMPANY, et al., 
                                    Defendants‐Appellees. 
                        ____________________ 

           Appeal from the United States District Court for the 
             Northern District of Illinois, Eastern Division. 
            No. 14 C 1906 — Samuel Der‐Yeghiayan, Judge. 
                        ____________________ 

        ARGUED APRIL 4, 2016 — DECIDED APRIL 10, 2017 
                  ____________________ 

   Before  EASTERBROOK  and  HAMILTON,  Circuit  Judges,  and 
PEPPER, District Judge.* 
      HAMILTON,  Circuit  Judge.  This  appeal  illustrates  a  recur‐
ring issue for liability insurers and their insureds: how to de‐
termine whether the insurer owes a duty to defend its insured 
when a claim is first asserted against the insured, before the 
                                                 
* The Honorable Pamela Pepper, United States District Judge for the East‐

ern District of Wisconsin, sitting by designation. 
2                                                      No. 15‐3310 

insurer  knows  the  underlying  facts.  The  insured  here  was 
Chicago Abstract Title Agency LLC, which was in the title and 
escrow services business. In 2008, Chicago Abstract was sued 
in state court by a title insurance company and two financial 
firms. Chicago Abstract tendered these lawsuits to its “errors 
and  omissions”  liability  insurer,  plaintiff  Title  Industry  As‐
surance Company, R.R.G., known in this case as TIAC. TIAC 
then faced a choice. It could (a) defend Chicago Abstract with‐
out reservation; or (b) defend while reserving its rights; or (c) 
seek  a  declaratory  judgment  concerning  the  scope  of  cover‐
age. TIAC could also (d) decline to defend, but only if the al‐
legations in the complaints against Chicago Abstract clearly 
fell outside the scope of the insurance policy, and then only at 
its peril. Under Illinois law, when a liability insurer unjustifi‐
ably refuses to defend a suit against its insured, the insurer 
will be estopped from later asserting policy defenses to cov‐
erage. 
   TIAC  declined  to  defend  the  suits.  The  suits  proceeded 
and  years  passed  without  further  communications  between 
TIAC and its insured. In 2014, one of the state court plaintiffs, 
Coastal  Funding,  LLC,  filed  a  fourth  amended  complaint 
against  Chicago  Abstract.  An  attorney  appointed  by  TIAC 
then  made  a  belated  appearance  in  that  case.  At  about  the 
same time, TIAC filed this diversity jurisdiction action in fed‐
eral  court,  seeking  a  declaration  that  coverage  was  unavail‐
able  primarily  because  of  two  exclusions  in  the  policy.  Chi‐
cago Abstract did not defend in the federal case (the company 
had been involuntarily dissolved in 2009), but two of the state‐
court plaintiffs—Coastal Funding and First American Title In‐
surance Company—appeared in this federal case as defend‐
ants.  To  avoid confusion, we refer to these two firms  as  the 
Claimants. 
No. 15‐3310                                                           3 

    TIAC and the Claimants filed cross‐motions for summary 
judgment. The district court granted judgment to the Claim‐
ants. We affirm. We disagree with portions of the district court 
opinion,  particularly  its  ruling  that  TIAC  was  required  to 
plead  legal  theories  in  its  federal  complaint.  That  ruling  is 
squarely  at  odds  with  settled  federal  pleading  practice.  See 
Johnson v. City of Shelby, 574 U.S. —, 135 S. Ct. 346 (2014) (sum‐
marily reversing dismissal of action for failure to identify le‐
gal theory in complaint). Nevertheless, we agree that the un‐
disputed  facts  show  that  TIAC  breached  its  duty  to  defend 
Chicago Abstract in the underlying litigation. TIAC is there‐
fore estopped from asserting at this very late stage any policy 
defenses to coverage that might have been available if TIAC 
had made a different choice when the complaints were first 
tendered. 
I.  Undisputed Facts and Procedural Background 
   A.  Errors and Omissions Policy 
    Chicago Abstract was a title insurance agency operating in 
Cook County, Illinois. As an agent for First American, a title 
insurance company with a nationwide footprint, Chicago Ab‐
stract provided property owners and lenders with real estate 
closing,  loan  closing,  and  title  and  escrow  services.  In  2008, 
TIAC issued to Chicago Abstract an “Abstracters, Title Insur‐
ance Agents and Escrow Agents Professional Liability Insur‐
ance” policy, more commonly known as an errors and omis‐
sions policy. The policy provided that TIAC would pay costs 
for which its “Insured” became liable “by reason of a wrong‐
ful  act  …  aris[ing]  out  of  professional  services  rendered  or 
that should have been rendered.” The term “Insured” was de‐
fined to include Chicago Abstract as well as its members and 
employees acting within the scope of their duties. Coverage 
4                                                      No. 15‐3310 

applied both to acts occurring during the policy period and to 
prior acts if, as of the policy’s effective date, the Insured had 
no knowledge of those prior acts. 
    The  policy  listed  two  exclusions  relevant  in  this  appeal. 
Under exclusion (a), coverage did not apply to any claim aris‐
ing out of or relating to “any dishonest, fraudulent, criminal, 
malicious or intentional wrongful acts committed by or at the 
direction of the Insured.” A caveat in the policy, labeled con‐
dition (1), stated that whenever exclusion (a) was triggered, 
insurance would remain available for each Insured “who did 
not  personally  commit  or  personally  participate  in  commit‐
ting  any  of  the  wrongful  acts  described  in  [that]  exclu‐
sion … and  who  had  neither  notice  nor  knowledge  of  such 
wrongful  acts,  if  such  Insured,  upon  receipt  of  notice  or 
knowledge thereof, immediately notifies the Company of the 
aforesaid  wrongful  acts.”  Under  exclusion  (j),  coverage  did 
not apply to any claim arising out of or relating to “any defal‐
cation,  commingling  of,  or  failure  to  pay  any  funds,  notes, 
drafts, or other negotiable instruments.” 
     B.  Underlying Complaints and Procedural History 
    In the fall of 2008, Chicago Abstract was underwater and 
failing  fast.  Records  were  out  of  order.  Transactions  were 
askew. Employees were unsupervised. Most alarming, an out‐
side audit uncovered a significant shortfall in the agency’s es‐
crow account. In this unfolding crisis, without the benefit of a 
comprehensive  investigation  and  with  only  a  hazy  under‐
standing of the facts, First American and two lenders that had 
done business with Chicago Abstract sought help in court. 
    On November 5, 2008, First American sued Chicago Ab‐
stract and its two members, Michael Kons and Steve Knupp, 
No. 15‐3310                                                           5 

in the Circuit Court of Cook County. First American alleged 
that Chicago Abstract had facilitated escrow closings for “ir‐
regular and suspicious” real estate “flip” transactions using 
First American’s insurance policies and closing protection let‐
ters.  A  “flip”  or  A–B–C  transaction  involves  an  investor  (B) 
who buys discounted property from a defaulting homeowner 
or foreclosing lender (A) using a short‐term unsecured loan 
and  then  immediately  “flips”  the  property  by  selling  to  a 
third‐party buyer (C) for a higher price. Assuming both sides 
of  the  transaction  close,  the  investor  (B)  pays  off  the  short‐
term loan and pockets the profits. First American’s complaint 
accused  Chicago  Abstract  of  executing  “flip”  transactions 
“contrary  to  the  spirit  and  purpose”  of  its  agency  contract. 
First  American  added  that  Chicago  Abstract  was  not  main‐
taining  proper  documentation;  that  Chicago  Abstract  had 
commingled escrow funds belonging to property owners, in‐
vestors,  and  lenders;  and  that  Chicago  Abstract  may  have 
misappropriated some of those funds. First American sought 
emergency injunctive relief, up to and including appointment 
of a receiver, as well as damages for breach of contract. 
    Several  weeks  later,  1st  Funding  Source,  LLC,  a  private 
capital  firm,  intervened  in  the  First  American  action.  1st 
Funding  had  agreed  to  finance  the  A–B  side  of  four  “flip” 
transactions for which Chicago Abstract served as title agent. 
For each transaction, Chicago Abstract was authorized to dis‐
burse  the  short‐term  loan  proceeds  only  on  condition  that 
both  sides  (A–B  and  B–C)  had  irrevocably  closed.  Chicago 
Abstract allegedly breached its agreement with 1st Funding 
by  disbursing  the  proceeds  before  ensuring  that  the  B–C 
transaction closed. 1st Funding pled counts for breach of con‐
tract, breach of fiduciary duty, and negligence. 
6                                                         No. 15‐3310 

    Finally, on Christmas Eve 2008—less than two months af‐
ter First American filed suit—Coastal Funding brought a sep‐
arate action in the Circuit Court of Cook County against Chi‐
cago  Abstract,  First American,  and  a  person  named  Donnel 
Thomas  (elsewhere  spelled  “Donell”).  Like  1st  Funding, 
Coastal Funding had supplied short‐term financing for “flip” 
transactions for which Chicago Abstract served as title agent. 
Back in October 2008, Coastal Funding had wired $1,370,000 
into Chicago Abstract’s general escrow account with the ex‐
pectation that the funds  would be segregated in a  fiduciary 
trust  account.  According  to  Coastal  Funding,  Chicago  Ab‐
stract breached its fiduciary duty and committed the tort of 
conversion by “misappropriating” those funds. Coastal Fund‐
ing also alleged that Donnel Thomas duped it into participat‐
ing in a Ponzi scheme using Chicago Abstract’s services and 
that the “flip” transactions—which it had believed were law‐
ful and legitimate—were mere stages of the scheme. 
    Chicago  Abstract  tendered  the  three  underlying  com‐
plaints to TIAC “for defense and indemnification” on Febru‐
ary 3, 2009. On July 8, 2009, Chicago Abstract, operating by 
then  under  receivership,  notified  TIAC  of  two  potential 
claims by First American for missing escrow funds. In letters 
dated July 31 and August 13, 2009, TIAC denied coverage for 
the underlying suits and the potential claims. The denial let‐
ters  cited  policy  exclusions  (a)  and  (j)  and  asserted  that  the 
policy did not cover the remedies that the state court plaintiffs 
sought. TIAC reiterated its coverage position without expla‐
nation in a letter dated August 12, 2011. 
   The  state‐court  litigation  proceeded  without  TIAC’s  in‐
volvement. In 2011, the state court entered two orders grant‐
ing default judgment against Chicago Abstract on six counts 
No. 15‐3310                                                                 7 

of Coastal Funding’s then‐controlling complaint. In 2013, First 
American  and  1st  Funding  reached  a  settlement  agreement 
that had the effect  of resolving  1st  Funding’s  claims  against 
Chicago  Abstract.  First  American  has  not  settled  with  Chi‐
cago Abstract.  
   In  2014,  Coastal  Funding  filed  its  fourth  amended  com‐
plaint in state court.1 Chicago Abstract defaulted. Shortly after 
that, in an about‐face, TIAC appointed counsel to defend Chi‐
cago Abstract in the Coastal Funding action. The state court 
then entered an order vacating the default, though the parties 
dispute whether that order also vacated the prior default judg‐
ments. (That’s a question for the state courts; we do not con‐
sider it here.) 
    Around  the  same  time  that  it  began  defending  in  state 
court, TIAC filed this action for a declaration of non‐coverage 
on the bases of exclusions (a) and (j), as well as a third defense 
no  longer  at  issue.  Claimants  First  American  and  Coastal 
Funding appeared as defendants in the federal action. Coastal 
Funding filed a counterclaim seeking a declaration that TIAC 
breached its duty to defend Chicago Abstract. On the parties’ 
cross‐motions  for  summary  judgment,  the  district  court 
granted judgment in favor of the Claimants, finding TIAC in 
breach and holding that TIAC is estopped from asserting any 
defenses  to  coverage.  Title  Industry  Assurance  Co.  v.  Chicago 


                                                 
1 Coastal  Funding’s  fourth  amended  complaint  alleges  a  fraudulent 
scheme  involving  Chicago  Abstract  employee  Juan  Orozco  and  Donnel 
Thomas (the individual defendant named in Coastal Funding’s first com‐
plaint). In 2010, Orozco, Thomas, and their associates were charged with 
federal  wire fraud  in  connection  with  a  real estate  Ponzi  scheme spear‐
headed by Thomas. Orozco pled guilty several years later. 
8                                                          No. 15‐3310 

Abstract Title Agency, No. 14 C 1906, 2015 WL 5675544, at *6–7 
(N.D. Ill. Sept. 24, 2015). This appeal followed. 
II.  Analysis 
    We  review  de  novo  the  district  court’s  grant  of  summary 
judgment, viewing all facts and drawing all reasonable infer‐
ences in favor of TIAC, the party against whom judgment was 
entered.  Ezell  v.  City  of  Chicago,  846  F.3d  888,  892  (7th  Cir. 
2017), citing Dunnet Bay Construction Co. v. Borggren, 799 F.3d 
676, 688 (7th Cir. 2015). The interpretation of an insurance pol‐
icy and the contours of the insurer’s duty to defend are ques‐
tions of state law. Illinois substantive law controls here. 
     A. The Duty to Defend 
    Liability insurers often encounter the problem that TIAC 
faced in this case. Liability insurance policies require insureds 
to notify their insurers of claims promptly, often on penalty of 
forfeiting coverage if they delay. Upon receiving such notice, 
the insurer then must make a prompt decision: will it defend 
or  will  it  deny  coverage?  Often,  as  in  this  case,  the  insurer 
must make this decision before it has time to investigate all 
the relevant facts. 
    “The oft‐repeated refrain of Illinois insurance law is that 
an insurer’s duty to defend is ‘much broader’ than its duty to 
indemnify.” Landmark American Ins. Co. v. Hilger, 838 F.3d 821, 
824 (7th Cir. 2016), quoting Crum & Forster Managers Corp. v. 
Resolution Trust Corp., 620 N.E.2d 1073, 1079 (Ill. 1993). “A duty 
to  defend  will  arise  when  the  allegations  of  the  underlying 
complaint  may  potentially  come  within  the  coverage  of  the 
policy.” Westfield Ins. Co. v. West Van Buren, LLC, 59 N.E.3d 877, 
882 (Ill. App. 2016). The insurer may not simply refuse to de‐
No. 15‐3310                                                               9 

fend a suit against its insured unless it is clear from the un‐
derlying  complaint  “that  the  allegations  fail  to  state  facts 
which bring the case within, or potentially within, the policy’s 
coverage.” Employers Ins. of Wausau v. Ehlco Liquidating Trust, 
708 N.E.2d 1122, 1136 (Ill. 1999) (citation omitted). 
    Illinois law provides two avenues for an insurer that is un‐
certain of its obligations under the policy. It may “defend the 
suit under a reservation of rights or seek a declaratory judg‐
ment that there is no coverage.” Id. An insurer that fails to take 
either of these actions does so at its peril. If a court later finds 
that the insurer breached its duty to defend, the insurer will 
be estopped from asserting policy defenses to coverage. Ed‐
ward  T.  Joyce  &  Associates,  P.C.  v.  Professionals  Direct  Ins.  Co., 
816 F.3d 928, 932 (7th Cir. 2016), citing Ehlco Liquidating Trust, 
708 N.E.2d at 1135. 
    In deciding whether an insurer breached its duty, Illinois 
courts  ordinarily  apply  the  “eight‐corners”  rule:  “the  court 
‘compares the four corners of the underlying complaint with 
the four corners of the insurance policy to determine whether 
facts alleged in the underlying complaint fall within or poten‐
tially  within  coverage.’”  American  Alternative  Ins.  Corp.  v. 
Metro  Paramedic  Services,  Inc.,  829  F.3d  509,  513–14  (7th  Cir. 
2016) (citation omitted); see also Taco Bell Corp. v. Continental 
Casualty Co., 388 F.3d 1069, 1073 (7th Cir. 2004) (insurer’s duty 
to  defend  is  “determined  by  the  allegations  of  the  com‐
plaint … rather than by what is actually proved”). 
    When an insurer brings a timely declaratory judgment ac‐
tion, Illinois courts may look beyond the four corners of the 
underlying  complaint  and  consider  extrinsic  evidence,  such 
as a separate but related pleading. See Pekin Ins. Co. v. Wilson, 
930 N.E.2d 1011, 1020 (Ill. 2010) (“To require the trial court to 
10                                                      No. 15‐3310 

look solely to the complaint in the underlying action to deter‐
mine  coverage  would  …  greatly  diminish  a  declaratory  ac‐
tion’s purpose of settling and fixing the rights of the parties.”) 
(emphasis and citation omitted). But where the insurer fails to 
bring a timely declaratory judgment action and the question 
before  the court is whether  the  insurer breached its duty to 
defend, the court confines its review to the insurance policy 
and the underlying complaint, absent unusual circumstances. 
Compare Hilger, 838 F.3d at 824 (“[W]hen an insurer tries to 
deny coverage without seeking a declaratory judgment or de‐
fending under a reservation of rights … the relevant question 
is whether the insurer justifiably refused to defend the action 
based solely on the allegations in the complaint, so the court’s 
inquiry  is  necessarily  limited  to  those  allegations.”),  with 
Bartkowiak  v.  Underwriters  at  Lloyd’s,  London,  39  N.E.3d  176, 
179, 182 (Ill. App. 2015) (trial court did not err in taking ac‐
count of tortfeasor’s primary insurance coverage that was not 
specifically referenced in underlying complaint or in defend‐
ant’s  policy  but  that  was  known  to  defendant  at  the  time  it 
denied coverage, was the basis for that denial, and was an ob‐
jective, undisputed fact). 
    In conducting its review, the court liberally construes the 
underlying complaint and the insurance policy in the manner 
reasonably most favorable to the insured. The court gives lit‐
tle weight to the legal labels attached to the underlying alle‐
gations. Selective Ins. Co. of South Carolina v. Target Corp., 845 
F.3d 263, 270 (7th Cir. 2016). Because the duty to defend usu‐
ally depends on the contents of these written documents—the 
insurance policy and the complaints against the insured—the 
issue  can  often  be  decided  on  a  motion  for  summary  judg‐
ment.  E.g.,  Metro  Paramedic,  829 F.3d  at  516  (affirming  sum‐
No. 15‐3310                                                          11 

mary judgment for insured); Hartford Casualty Ins. Co. v. Kar‐
lin, Fleisher & Falkenberg, LLC, 822 F.3d 358, 361 (7th Cir. 2016) 
(affirming summary judgment for insurer). 
    The rule of Illinois law most important here is that if the 
underlying complaint alleges several theories of recovery, the 
insurer’s duty to defend arises “even if only one such theory 
is  within  the  potential  coverage  of  the  policy.”  Santa’s  Best 
Craft, LLC v. St. Paul Fire & Marine Ins. Co., 611 F.3d 339, 346 
(7th Cir. 2010) (citation omitted); see also Nat’l American Ins. 
Co. v. Artisan & Truckers Casualty Co., 796 F.3d 717, 723 (7th Cir. 
2015)  (insurer  must  defend  against  covered  claims  despite 
presence  of  “proscribed  theory  of  recovery”);  Wilson,  930 
N.E.2d at 1015 n.2 (where insurer has duty to defend against 
at least one count of underlying lawsuit, it must then defend 
against all counts). 
    B.  Prior Knowledge Provision 
     Before digging into the exclusions that TIAC relied upon 
in  in  its  denial  letters,  we  must  address  an  argument  that 
TIAC raised for the first time in federal court—that the prior 
knowledge provision in the policy’s insuring agreement and 
in a related question on the insurance application barred cov‐
erage of the underlying claims. The prior knowledge provi‐
sion  stated  that  TIAC  would  cover  damages  relating  to 
wrongful acts occurring “prior to the policy period provided 
that  on  the  effective  date  of  th[e]  policy  the  Insured  has  no 
knowledge of such wrongful act[s].” 
     The Claimants argue that TIAC waived its right to rely on 
the prior knowledge provision by failing to cite that provision 
in  its  letters  denying  coverage.  Those  letters  said  nothing 
about Chicago Abstract’s prior knowledge. In fact, it was not 
12                                                     No. 15‐3310 

clear that TIAC intended to rely on the prior knowledge pro‐
vision until it filed its motion for summary judgment in this 
untimely declaratory judgment action (though TIAC did al‐
lude to the provision in its answer to Coastal Funding’s coun‐
terclaim). Federal notice pleading requires only a “short and 
plain statement of the claim showing that the pleader is enti‐
tled to relief,” Fed. R. Civ. P. 8(a)(2), so TIAC’s failure to refer 
to the prior knowledge provision in its declaratory judgment 
complaint is not fatal. However, Illinois substantive law con‐
trols in this diversity dispute. Illinois courts recognize that a 
“long delay in asserting a policy defense … may constitute a 
waiver  of  that  defense,”  though  the  party  asserting  waiver 
must  prove  that  it  has  been  prejudiced  by  the  delay.  E.g., 
Rosalind Franklin Univ. of Medicine & Science v. Lexington Ins. 
Co., 8 N.E.3d 20, 44 (Ill. App. 2014). Illinois courts also recog‐
nize the “mend‐the‐hold” doctrine, which “preclude[s] insur‐
ers from denying a claim on one basis and then changing [the] 
basis for denial during litigation” if there is evidence of unfair 
surprise or arbitrariness. E.g., FHP Tectonics Corp. v. American 
Home Assurance Co., 57 N.E.3d 575, 587 (Ill. App. 2016); Grin‐
nell Mutual Reinsurance Co. v. LaForge, 863 N.E.2d 1132, 1140 
(Ill. App. 2006). 
    The  Claimants  rely  on  the  doctrines  of  both  waiver  and 
“mend‐the‐hold,”  arguing  that  TIAC’s  late  assertion  of  the 
prior  knowledge  provision  prejudiced  them  because  they 
“did not engage in any discovery related to ‘prior knowledge’ 
or  alleged  misrepresentations  in  the  renewal  application.” 
While  the  Claimants  have  not  made  an  especially  strong 
showing of prejudice, TIAC has offered no justification for its 
delay. “[S]trong proof is not required to show a waiver of a 
policy defense, but only such facts as would make it unjust, 
No. 15‐3310                                                         13 

inequitable or unconscionable to allow the defense to be in‐
terposed.”  Rosalind  Franklin  Univ.,  8  N.E.3d  at  44  (citation 
omitted). 
    Moreover,  even  if  TIAC’s  late  assertion  of  the  prior 
knowledge provision could be excused, the assertion would 
fail on its merits. Chicago Abstract’s errors and omissions pol‐
icy became effective July 24, 2008. Nothing in the complaints 
tendered to TIAC implicated Chicago Abstract or its princi‐
pals (the defendants in the underlying suits) in any miscon‐
duct occurring before that date. 
    To support its denial decision, TIAC points to a letter that 
Chicago  Abstract  received  from  First  American  and  for‐
warded to TIAC before it denied coverage. In that letter, First 
American warned that Chicago Abstract might “have liability 
for  numerous  matters  stemming  from  the  activities  within 
[its]  operation,”  involving  transactions  “during  a  period  of 
time  from  approximately  May  2008–October  2008.”  First 
American’s  early  guesstimate  as  to  the  date  range  during 
which problem transactions may have occurred is not a useful 
measure for determining the point at which Chicago Abstract 
and its agents were on notice of any wrongful acts. At most, 
First American’s letter might have prompted TIAC to investi‐
gate whether its Insured had advance knowledge of a poten‐
tial claim. The letter could not justify TIAC’s flat refusal to de‐
fend its Insured. 
   In rejecting TIAC’s reliance on the prior knowledge provi‐
sion, we do not decide whether the outcome might be differ‐
ent if the summary judgment record contained concrete evi‐
dence  to  support  a  finding  that,  as  of  the  policy’s  effective 
date, Chicago Abstract and its principals were on notice of a 
14                                                              No. 15‐3310 

claim or of conduct likely to result in a claim. The record con‐
tains  no  such  concrete  evidence.  Coastal  Funding’s  fourth 
amended  complaint—the  pleading  that  precipitated  TIAC’s 
late entry in the underlying litigation—includes a few vague 
allegations suggesting that Chicago Abstract’s principals may 
have suspected trouble was afoot during the summer of 2008. 
But that pleading does not allege—and there is certainly no 
evidence in the summary judgment record to support a find‐
ing—that  the  principals  knew  about  a  Ponzi  scheme or  any 
missing funds at that time. 
   Mere suspicion of questionable transactions does not trig‐
ger the prior knowledge provision. That provision requires, 
well, knowledge. There is no evidence that Chicago Abstract 
and its principals had such knowledge as of July 24, 2008.2 We 
therefore  do  not  decide  whether,  if  after‐acquired  evidence 

                                                 
2 There is no dispute, of course, that Juan Orozco was aware of his own 

misdeeds. TIAC points out that the prior knowledge provision is triggered 
when the “Insured” has knowledge of a prior wrongful act. “Insured” is 
defined to include not only the entity but also its employees acting within 
the scope of their duties. TIAC argues that “Orozco’s participation in and 
knowledge of the Ponzi scheme is sufficient to trigger the prior knowledge 
provision.”  TIAC  assumes  (without  developing  the  point)  that  Orozco 
was  acting  within  the  scope  of  his  employment  in  facilitating  a  Ponzi 
scheme, a dubious proposition. In any event, TIAC’s argument proves too 
much. When viewed as a whole, the errors and omissions policy included 
important protections for innocent Insureds. Condition (1), in particular, 
preserved coverage for claims relating to fraud for any Insured “who did 
not personally commit or personally participate in committing” the fraud 
and who had “neither notice nor knowledge” of the fraud, provided that 
the Insured “upon receipt of notice or knowledge … immediately notifies 
the Company.” That protection for innocent Insureds would be nullified 
if a single employee’s wrongdoing were enough to nullify coverage. We 
decline to read the policy so as to undermine that important protection. 
No. 15‐3310                                                    15 

showed that Chicago Abstract or its principals actually knew 
about  wrongful  acts  and/or  looming  claims  when  they  ap‐
plied  for  coverage,  the  ordinary  estoppel  rules  would  give 
way. TIAC points to no authority that would require that re‐
sult, though the equities and policy arguments might support 
that conclusion. That is not this case, so we decline to predict 
how the Illinois Supreme Court would decide that issue. With 
neither  contemporaneous  nor  after‐acquired  evidence  that 
would  trigger  the  prior  knowledge  provision,  TIAC’s  argu‐
ment fails on its merits. 
   C.  TIAC’s Bases for Denying Coverage 
       1.  Exclusion (a) 
   We turn now to the provisions TIAC invoked in denying 
coverage  back  in  2009.  Exclusion  (a)  withheld  coverage  for 
any  claim  relating  to  “any  dishonest,  fraudulent,  criminal, 
malicious or intentional wrongful acts committed by or at the 
direction of the Insured.” Exclusion (a) does not justify TIAC’s 
refusal to defend against the tendered suits. 
     Later‐filed pleadings and subsequent developments show 
that the Claimants’ damages were attributable at least partly 
to fraud by someone. But the complaints as tendered did not 
compel that conclusion. At most they placed TIAC on notice 
that one or more of the underlying claims might be subject to 
exclusion (a). The presence of a theory excluded from cover‐
age simply does not excuse an insurer from its duty to defend 
its insured. Artisan & Truckers, 796 F.3d at 723; see also Santa’s 
Best,  611  F.3d  at  346  (where  underlying  complaint  presents 
several theories of recovery, “the duty to defend arises even if 
only one such theory is within the potential coverage of the 
policy”) (citation omitted). 
16                                                        No. 15‐3310 

    Most of the allegations in the tendered complaints had no 
obvious  relationship  to  a  fraud  claim,  though  just  one  path 
toward a covered claim would have been enough to trigger 
the duty to defend. First American’s complaint accused Chi‐
cago  Abstract  of  breach  of  contract,  and  it  alleged  a  host  of 
errors  and  omissions  that  could  arise  as  easily  from  negli‐
gence as from intentional wrongdoing. The complaint also al‐
leged “irregular and suspicious” real estate transactions and 
suggested that Chicago Abstract’s agents may have misappro‐
priated escrow funds. Those nebulous allegations did not in‐
disputably  remove  the  complaint  from  coverage,  which  is 
what would have been required to avoid the duty to defend. 
1st  Funding  settled  and  has  not  appeared  in  TIAC’s  federal 
case,  but  nothing  in  1st  Funding’s  complaint  changes  our 
analysis. 1st Funding alleged that Chicago Abstract disbursed 
loan proceeds before all conditions were met. It accused Chi‐
cago Abstract of negligence and breaches of contract and fi‐
duciary duty. It did not accuse Chicago Abstract of fraud. 
    The  Coastal  Funding  complaint  presents  a  somewhat 
closer  question,  but  the  result  is  the  same.  Coastal  Funding 
accused  Chicago  Abstract  of  misappropriating  and/or  con‐
verting $1,370,000. Conversion is an intentional tort, but con‐
version does not include as an element the intent to defraud. 
It does not require proof of a criminal or otherwise culpable 
mental state. Rather, the tortfeasor must simply act intention‐
ally in a manner that exercises dominion over the property of 
another  without  authorization.  Whether  he  does  so  mali‐
ciously or by innocent mistake, the action is still conversion. 
See Longo Realty v. Menard, Inc., 59 N.E.3d 1, 11 (Ill. App. 2016) 
(“Conversion requires the plaintiff establish by a preponder‐
ance  of  the  evidence:  (1)  the  defendant’s  unauthorized  and 
wrongful  assumption  of  control,  dominion,  or  ownership 
No. 15‐3310                                                                    17 

over the plaintiff’s personal property; (2) the plaintiff’s right 
in the property; (3) the plaintiff’s right to immediate posses‐
sion of the property, absolutely and unconditionally; and (4) 
the plaintiff’s demand for possession of the property.”); Martel 
Enterprises  v.  City  of  Chicago,  584  N.E.2d  157,  159  (Ill.  App. 
1991) (“Although conversion is considered an intentional tort 
because  it  requires  ‘an  intentional  exercise  of  dominion  or 
control over a chattel,’ it does not require proof of malice, cul‐
pability, or conscious wrongdoing.”) (citations omitted). 
     Coastal  Funding’s  allegations  of  misappropriation  and 
conversion  were  factually  threadbare,  amounting  to  little 
more than legal conclusions. That’s not surprising, given the 
urgency with which the complaint had to be prepared. Legal 
conclusions standing alone will not justify an insurer’s refusal 
to defend its insured. See Cincinnati Ins. Co. v. Eastern Atlantic 
Ins. Co., 260 F.3d 742, 745 (7th Cir. 2001) (“What is important 
is not the legal label that the plaintiff attaches to the defend‐
ant’s … conduct, but whether that conduct as alleged in the 
complaint is at least arguably within one or more of the cate‐
gories  of  wrongdoing  that  the  policy  covers.”);  International 
Ins. Co. v. Rollprint Packaging Products, Inc., 728 N.E.2d 680, 688 
(Ill. App. 2000) (“The question of coverage should not hinge 
on the … whims of the plaintiff in the underlying action.”).3 
     Coastal Funding did plead one fraud count that was more 
factually robust, but that count named only Donnel Thomas, 
a  third  party  whose  association  with  Chicago  Abstract  was 

                                                 
3  Coastal  Funding’s  first  amended  complaint,  which  it  filed  on  July  27, 

2009, added some spare factual content pertaining to Chicago Abstract’s 
alleged  misconduct.  There  is  no  indication  TIAC  received,  let  alone  re‐
viewed, that amended complaint before denying coverage four days later. 
18                                                                No. 15‐3310 

unexplained. TIAC could not reasonably have construed the 
allegations against Thomas as somehow excluding coverage 
for its Insured. This is particularly so in light of the policy’s 
condition (1), which provided that the fraud exclusion would 
not bar coverage for any Insured who neither participated in 
nor  knew  about  the  fraud,  provided  the  Insured  notified 
TIAC upon learning of the misconduct. 
    The  decisive  point  is  that  the  underlying  complaints, 
whether  read  individually  or  together,  did  not  compel  the 
conclusion that the Claimants’ losses were attributable to in‐
tentional wrongdoing by Chicago Abstract and its agents. See 
U.S. Fidelity & Guaranty Co. v. Wilkin Insulation Co., 550 N.E.2d 
1032,  1036  (Ill.  App.  1989)  (“[S]ince  the  underlying  claims 
arise  from  the  same  set  of  circumstances,  the  allegations  in 
any  single  complaint  can  be  inferred  in  the  other  com‐
plaints.”),  aff’d,  578  N.E.2d  926  (Ill.  1991).  The  undisputed 
facts show that exclusion (a) could not justify TIAC’s refusal 
to defend its Insured at the time of tender.4 
             


                                                 
4  TIAC’s  brief  includes an extended  discussion  of Gulf  Underwriters  Ins. 

Co. v. KSI Services, Inc., 233 F. App’x 239 (4th Cir. 2007). We are not sure 
why. Apart from being non‐precedential even in its home circuit, Gulf Un‐
derwriters is inapposite. In that case, the claimant—whose funds were em‐
bezzled by the insured’s bookkeeper—filed the underlying suit after the 
bookkeeper’s fraud came to light and after she pled guilty. The Claimants 
here, aware only of funds missing under fishy circumstances, rushed to 
the  courthouse  to  preserve  the  status  quo  long  before  they  had  a  clear 
sense  of  the  cause  and  extent  of  their  damages.  Their  broad  and  vague 
pleadings reflect legal triage in a crisis, not definitive grounds for conclud‐
ing  that  Chicago  Abstract  had  engaged  in  intentional  wrongdoing  that 
would defeat coverage. 
No. 15‐3310                                                       19 

       2.  Exclusion (j) 
     TIAC also denied coverage based on exclusion (j), which 
withheld  coverage  from  any  claim  relating  to  “any  defalca‐
tion, commingling of, or failure to pay any funds.” Exclusion 
(j) also does not justify TIAC’s denial of coverage. 
    Defalcation is an undefined term in the policy. The term is 
commonly used in the bankruptcy context, where it describes 
a “culpable state of mind” involving “knowledge of, or gross 
recklessness in respect to, the improper nature of … relevant 
fiduciary behavior.” Bullock v. BankChampaign, N.A., 569 U.S. 
—, —, 133 S. Ct. 1754, 1757 (2013). More generally, the term 
connotes fraud or embezzlement, though broader usages also 
have been recognized. See Defalcation, Black’s Law Dictionary 
506 (10th ed. 2014). As discussed above, TIAC could not re‐
fuse to defend its Insured on the basis of a fraud exclusion. 
    As for commingling, only one underlying pleading—the 
First American complaint—included such an allegation, and 
commingling was not an essential aspect of First American’s 
lawsuit.  As  for  the  undefined  phrase  “failure  to  pay,”  the 
Claimants argue that they alleged the very opposite in state 
court:  they  alleged  that  Chicago  Abstract  did  pay  (i.e.,  dis‐
burse) escrow funds under circumstances in which it should 
not  have  done  so.  TIAC  perhaps  could  have  countered  that 
“failure  to  pay”  should  be  read  broadly  to  encompass  Chi‐
cago Abstract’s failure to return funds to the lenders, but nei‐
ther  exclusion  (j)  nor  the  state  court  complaints  were  clear 
enough to establish that no claim could possibly fall  within 
the scope of coverage. TIAC might have been able to assert a 
successful  defense  to  coverage  during  litigation,  but  even  if 
20                                                              No. 15‐3310 

that were true, it would not follow that TIAC was entitled to 
abandon its Insured at the outset of litigation.5 
            3.  Northbrook Property and “Wholly Independent” Acts 
   TIAC argues that the district court should have enforced 
exclusion (a) and/or exclusion (j) on the ground that the un‐
derlying  complaints  included  some  allegations  that,  if 
proved, might have fallen outside the scope of coverage. Ac‐
cording  to  TIAC,  “where  a  claim  alleges  injuries  caused  by 
both excluded acts and non‐excluded acts,” the insurer must 
defend only if the non‐excluded acts were “wholly independ‐
ent”  of  the  excluded  acts.  TIAC’s  proposition  is  difficult  to 
square with the settled principle of Illinois law that if the “un‐
derlying complaints allege several theories of recovery … the 
duty to defend arises even if only one such theory is within 
the potential coverage of the policy.” Santa’s Best, 611 F.3d at 
346  (citation  omitted).  In  fact,  the  cases  TIAC  cites  for  its 
“wholly independent” argument are readily distinguishable 
from  this  case  and  illustrate  the  narrow  application  of  that 
rule. 
    TIAC relies principally on Northbrook Property & Casualty 
Co. v. Transportation Joint Agreement, 741 N.E.2d 253 (Ill. 2000), 
where  a  general  liability  policy  excluded  injuries  stemming 
                                                 
5 To support its argument about exclusion (j), TIAC relies on Bethel v. Dar‐

win Select Ins. Co., 735 F.3d 1035 (8th Cir. 2013), which applied Minnesota 
law to uphold denial of a defense under a title insurer’s errors and omis‐
sions policy. The exclusion at issue in that case was broader than exclusion 
(j) here, as it reached claims relating to “loss, disappearance … or short‐
age”  of  funds,  as  well  as  commingling  and  misappropriation.  Also,  the 
underlying complaint was narrower, alleging intentional wrongdoing and 
leaving no room for innocent mistake. Id. at 1037, 1040. Those differences 
were critical to the Eighth Circuit’s decision. 
No. 15‐3310                                                                   21 

from “ownership, maintenance, use or entrustment” of a ve‐
hicle. Id. at 254. The underlying complaints alleged that stu‐
dents  were  injured  when  a  train  collided  with  the  insured 
school district’s school bus. Those complaints “utterly fail[ed] 
to state facts which either actually or potentially” brought the 
complaints  “within  the  policy’s  coverage.”  Id.  While  the 
claimants attempted to argue around the vehicle exclusion by 
characterizing  the  students’  injuries  as  resulting  from  the 
school district’s failure to select safe bus routes, those allega‐
tions were “nothing more than rephrasings of the fact that the 
students’ injuries arose from the school districts’ use or oper‐
ation of a motor vehicle.” Id. The students were harmed in an 
excluded  bus  accident.  Causation  was  not  in  dispute,  and 
state of mind was irrelevant. No set of facts consistent with 
the  allegations  in  the  underlying  complaints  could  have 
brought those complaints within the scope of coverage.6 

                                                 
6 TIAC’s other cases parallel the analysis in Northbrook Property. See State 

Farm Fire & Casualty Co. v. Perez, 899 N.E.2d 1231 (Ill. App. 2008) (injury 
caused by automobile accident excluded; insurer had no duty to defend 
against negligent modification claim relating to modified seats); Massachu‐
setts Bay Ins. Co. v. Unique Presort Services, Inc., 679 N.E.2d 476 (Ill. App. 
1997)  (injury  caused  by  automobile  accident  excluded;  insurer  had  no 
duty  to  defend  against  “inextricably  intertwined”  claim  for  violation  of 
drug testing regulation); Oakley Transport, Inc. v. Zurich Ins. Co., 648 N.E.2d 
1099 (Ill. App. 1995) (injury caused by automobile accident excluded; in‐
surer had no duty to defend against “inextricably intertwined” claim for 
negligent supervision of driver); see also Nautilus Ins. Co. v. 1452–4 N. Mil‐
waukee Avenue, LLC, 562 F.3d 818 (7th Cir. 2009) (damages caused by faulty 
contractor work excluded; insurer had no duty to defend against “inter‐
twined” negligence and statutory claims). In each of these cases, the gra‐
vamen of the underlying claim was an excluded injury. The courts refused 
to  allow  claimants and insureds  to avoid unambiguous  exclusions  with 
artful labeling. 
22                                                     No. 15‐3310 

    In this case, when the Claimants filed their initial plead‐
ings, the circumstances surrounding their injuries or possible 
injuries were murky at best. Records were missing. Transac‐
tions were unaccounted for. Chicago Abstract’s escrow account 
was short of cash, but it was not clear who or what was respon‐
sible for the shortage. The Claimants sought emergency judi‐
cial intervention to preserve the status quo and to avoid further 
losses while they sorted through the facts. Their vague plead‐
ings reflected their uncertainty. Many of the allegations related 
to one another only generally, and at least one theory—in fact, 
most theories—fell outside exclusions (a) and (j). 
    First American alleged that Chicago Abstract had engaged 
in “irregular and suspicious” transactions and that its agents 
appeared to have commingled and misappropriated escrow 
funds. But First American also  accused  Chicago Abstract of 
failing to account for the funds, failing to turn over records, 
issuing unauthorized insurance policies, neglecting to super‐
vise  its  employees,  and  wrongfully  holding  itself  out  as  an 
agent of First American. 1st Funding intervened in the First 
American action, citing a series of incidents in which Chicago 
Abstract allegedly disbursed loan proceeds before all condi‐
tions  were  satisfied.  Coastal  Funding  filed  a  separate  com‐
plaint in which it speculated that Chicago Abstract may have 
converted  its  funds.  But  in  that  same  complaint,  Coastal 
Funding alleged that it had fallen prey to a Ponzi scheme or‐
chestrated  by  Donnel  Thomas,  a  third  party  whose  associa‐
tion with Chicago Abstract was unclear.  
    We now know that Thomas had an inside man at Chicago 
Abstract: Juan Orozco, the employee who was eventually con‐
victed of  wire fraud for his part  in Thomas’s Ponzi scheme. 
But the Claimants did not know that or allege that when they 
No. 15‐3310                                                       23 

filed their complaints in 2008. Nor is there any indication that 
anyone at TIAC was aware of Orozco’s crimes when it denied 
coverage in 2009. Even if TIAC had known about Orozco, a 
fraud claim—unlike a motor vehicle tort, see Northbrook Prop‐
erty, 741 N.E.2d at 254—requires the finder of fact to ascertain 
the tortfeasor’s state of mind. Before undertaking fact discov‐
ery, TIAC could not possibly have known whether its Insured, 
defined  to  include  not  only  Chicago  Abstract  but  also  its 
members and employees acting within the scope of their em‐
ployment, were in on the scheme, aware of the scheme, or in‐
nocent victims of the scheme. TIAC could not preemptively 
refuse to defend its Insured on the basis of facts it did not and 
could not then know. 
     The search for Northbrook Property’s “wholly independent” 
cause of injury is futile when the primary cause of injury is 
unknown. Based on the “eight corners” of the tendered com‐
plaints and the insurance policy, see Metro Paramedic, 829 F.3d 
at  513–14,  the  undisputed  facts  show  no  sufficient  basis  for 
TIAC to deny coverage. 
   D.  The Consequences of TIAC’s Breach 
    When  TIAC  breached  its  duty  by  denying  a  defense  in 
2009, it left its Insured high and dry. TIAC complains that Chi‐
cago  Abstract  did  not  “contest  or  object  to  TIAC’s  coverage 
declination.” At oral argument, TIAC took the point one step 
further,  suggesting  that  because  Chicago  Abstract  did  not 
challenge its denial decision, TIAC was unaware “that there 
was  any  suggestion  that  there  might  be  coverage  under  the 
policy.” Nonsense. Chicago Abstract placed TIAC on notice of 
its claim for coverage when it tendered the underlying com‐
plaints. TIAC cites no authority for the proposition that an in‐
sured must lodge an exception to a denial decision or follow 
24                                                         No. 15‐3310 

up,  begging  for  reconsideration.  On  the  contrary,  Illinois 
courts even excuse insureds from complying with otherwise 
non‐negotiable  policy  duties  after  receiving  denial  letters. 
E.g., Owners Ins. Co. v. Seamless Gutter Corp., 960 N.E.2d 1260, 
1271 (Ill. App. 2011) (“[A]n insurer should not be allowed to 
assert  a  blanket  denial  of  coverage  and  then  assert  the  in‐
sured’s failure to provide proof of loss, since the law does not 
require the insured to perform what appeared to be a useless 
act.”);  Jones  v.  Universal  Casualty Co.,  630  N.E.2d  94,  101  (Ill. 
App. 1994) (same). 
    When an insurer learns of a claim against its insured, the 
ball is in the insurer’s court. It may defend under a reservation 
of rights, or it may seek judicial input as to its obligations un‐
der the policy. But if it refuses to defend, it cannot then blame 
the insured for failing to win it over, particularly where—as 
here—the insured faces significant exposure and must make 
prompt and difficult decisions regarding litigation or settle‐
ment. Cf. Waste Management, Inc. v. Int’l Surplus Lines Ins. Co., 
579 N.E.2d 322, 334 (Ill. 1991) (estoppel did not apply where 
insurers did not abandon insureds but instead (1) sent letters 
expressing concerns about coverage, (2) evaluated claims un‐
der express reservation of rights, and (3) subsequently sought 
declaratory judgment). 
    Though  TIAC  did  appear  in  the  Coastal  Funding  action 
and file for declaratory relief in federal court five years later, 
those long‐overdue actions cannot excuse its breach of duty 
back in 2009. By the time TIAC saw fit to intervene, 1st Fund‐
ing had settled its claims against Chicago Abstract, which had 
also defaulted on multiple counts in the Coastal Funding case. 
“Where an insurer waits to bring its declaratory judgment ac‐
tion until after the underlying action has been resolved by a 
No. 15‐3310                                                          25 

judgment or a settlement, the insurer’s declaratory judgment 
action is untimely as a matter of law.” Ehlco Liquidating Trust, 
708 N.E.2d at 1138; cf. Korte Construction Co. v. American States 
Ins., 750 N.E.2d 764, 770 (Ill. App. 2001) (“[T]he insurer must 
take some action to adjudicate the issue of coverage or under‐
take to defend the insured under a reservation of rights, and 
it must take that action within a reasonable time of a demand 
by the insured.”) (emphasis added). 
    “The world is a dangerous and litigious place. People and 
businesses  buy  liability  insurance  in  large  part  for  peace  of 
mind—the knowledge that if one is sued, the insurer will pro‐
vide a legal defense … .” CE Design Ltd. v. King Supply Co., 791 
F.3d 722, 727 (7th Cir. 2015) (Hamilton, J., concurring). When 
an insurer breaches its duty to defend, “it’s not just any breach 
of contract. An insurer’s breach abandons its insured and de‐
prives  it  of  the  peace  of  mind  it  has  bought.”  Id.;  see  also 
Pompa v. American Family Mutual Ins. Co., 520 F.3d 1139, 1146 
(10th Cir. 2008) (“‘By purchasing insurance, the insured rea‐
sonably expects that he will not be required to furnish the cost 
of defending actions that facially fall within the terms of his 
policy.’ The insured will be deprived of the peace of mind that 
insurance  promises  if  the  insurer  can  refuse  to  defend  the 
case, await developments, and then decide to reimburse the 
insured for defense costs only once it is clear that there was 
coverage.”) (citations omitted); Cates Construction, Inc. v. Talbot 
Partners, 980 P.2d 407, 416 (Cal. 1999) (“In general, insurance 
policies are not purchased for profit or advantage; rather, they 
are obtained for peace of mind and security in the event of an 
accident or other catastrophe.”). 
26                                                            No. 15‐3310 

     Under Illinois law, an insurer that breaches its duty to de‐
fend and abandons its insured is estopped from later invok‐
ing policy defenses to indemnity. See Panfil v. Nautilus Ins. Co., 
799 F.3d 716, 719 (7th Cir. 2015); Philadelphia Indemnity Ins. Co. 
v.  Chicago  Title  Ins.  Co.,  771  F.3d  391,  400  n.6  (7th  Cir.  2014). 
This Illinois rule of estoppel is strong stuff, but it is intended 
to protect insureds’ reasonable expectations of coverage when 
they most need it. Because TIAC breached its duty to its In‐
sured, it is barred from asserting any policy defenses to cov‐
erage that might have applied otherwise. As a practical mat‐
ter, this means TIAC is on the hook for the judgment or any 
reasonable settlement amount that the Claimants ultimately 
recover  against  TIAC’s  Insured.  See  Delatorre  v.  Safeway  Ins. 
Co.,  989  N.E.2d  268,  276  (Ill.  App.  2013)  (“When  an  insurer 
wrongfully  refuses  to  defend  [its  insured],  it  is  liable  …  for 
breach of contract. The measure of damages for such a con‐
tractual  breach  is  generally  the  amount  of  the  judgment 
against the insured.”), citing Fidelity & Casualty Co. of New York 
v. Mobay Chemical Corp., 625 N.E.2d 151, 155 (Ill. App. 1992); 
see also Guillen v. Potomac Ins. Co. of Illinois, 751 N.E.2d 104, 
114 (Ill. App. 2001) (“The measure of damages for … a breach 
is generally the amount of the judgment against the insured 
or of a reasonable settlement, plus any expenses incurred.”), 
aff’d  as  modified,  785  N.E.2d  1  (Ill.  2003).  In  the  end,  TIAC’s 
hasty abandonment of its Insured may cost it far more than it 
would have spent if it had simply honored its duty to defend. 
The judgment of the district court is  
                                                             AFFIRMED.